Exhibit 10.3

SECOND MODIFICATION AGREEMENT, dated this 10th day of June, 1965, and effective
as of the 1st day of July, 1965, by and between 250 WEST 57TH ST. ASSOCIATES, a
joint venture, having its office at 60 East 42nd Street, New York, New York
(herein called “Landlord”) and FISK BUILDING ASSOCIATES, a partnership, having
its office at 60 East 42nd Street, New York, New York (herein called “Tenant”).

W I T N E S S E T H :

WHEREAS, on September 30, 1953 a lease covering the entire premises known as the
Fisk Building, located at 250 West 57th Street, New York, New York, was made
between Landlord and Tenant’s predecessor, a partnership also known as Fisk
Building Associates, which lease was assigned on May 1, 1954 by said predecessor
to Tenant; and

WHEREAS, on June 12, 1961, said lease was modified by Modification Agreement
between Landlord and Tenant; and

WHEREAS, a modernization program is required to maintain the competitive
position of the Fisk Building; and

WHEREAS, Landlord and Tenant are each willing to make funds available for such
program and Tenant is willing to apply the funds of Landlord, as agent for
Landlord, toward the cost of such program.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed as follows:

1. The Tenant shall spend at least Forty Thousand ($40,000) Dollars a year for
the next four years toward the cost of the modernization program described
below.

2. The Landlord shall spend Seventy-two Thousand ($72,000) Dollars a year for
the next four years toward to cost of the modernization program described below.

3. All work done by the Tenant with the monies of the Landlord shall be done as
agent for the Landlord and for the account of the Landlord, and when completed
shall become the property of the Landlord.



--------------------------------------------------------------------------------

4. The modernization program shall involve a total expenditure of at least Four
Hundred Forty-eight Thousand ($448,000) Dollars and shall consist of the
following:

(i) Modernization of public corridors, including installation of recessed
fluorescent lighting fixtures, acoustical hung ceilings and asphalt title
flooring, removal of windows for borrowed lights from the halls and replacement
of fire tower doors, elevator hall lanterns and high rise freight elevator
doors.

(ii) Modernization and rehabilitation of electrical system, including the
installation of necessary equipment to increase the electrical capacity of the
building, the balancing of existing lines and the installation of circuit
breaker panel boards and new switchboards.

(iii) Modernization of washrooms, including new floor tiling, epoxy paint on
walls and new flushometers.

(iv) Modernization of the Eighth Avenue Entrance.

(v) Further extension of the air-conditioning system into tenants’ spaces.

(vi) If the actual cost of the work outlined above is less than $448,000, the
Tenant will do additional work to reach the total expenditure of $448,000. The
additional work may include modernization of tenants’ spaces by installation of
fluorescent lighting, acoustical ceilings and new flooring.

5. The lease as modified by the Modification Agreement of June 12, 1961 and as
herein further modified shall remain in full force and effect.

6. This agreement shall be binding upon and inure to the benefit of the
respective successors and assigns of the parties hereto.

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first above written.

 

250 WEST 57TH ST. ASSOCIATES By   /s/ Lawrence A. Wien   Lawrence A. Wien, Joint
Venturer By   /s/ Henry W. Klein   Henry W. Klein, Joint Venturer

 

Page 2



--------------------------------------------------------------------------------

By   /s/ Alvin S. Lane   Alvin S. Lane, Joint Venturer By   /s/ Alvin Silverman
  Alvin Silverman, Joint Venturer By   /s/ Fred Linden   Fred Linden, Joint
Venturer FISK BUILDING ASSOCIATES By:   /s/ Harry B. Helmsley   Harry B.
Helmsley, Partner

 

Page 3



--------------------------------------------------------------------------------

STATE OF NEW YORK   )               ss: COUNTY OF NEW YORK   )  

On this 10th day of June, 1965, before me personally came LAWRENCE A. WIEN,
HENRY W. KLEIN, ALVIN S. LANE, ALVIN SILVERMAN and FRED LINDEN, to me known and
known to me to be the individual described in and who executed the foregoing
instrument and acknowledged to me that they executed the same.

 

/s/ Laura Bernstein Notary Public

 

STATE OF NEW YORK   )               ss: COUNTY OF NEW YORK   )  

On this 10th day of June, 1965, before me personally came HARRY B. HELMSLEY, to
me known and known to me to be the individual described in and who executed the
foregoing instrument and acknowledged to me that they executed the same.

 

/s/ Laura Bernstein Notary Public

 

Page 4